Exhibit 10.1





--------------------------------------------------------------------------------

FIRST AMENDMENT


TO


AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF FEBRUARY 1, 2019

AMONG

CHESAPEAKE ENERGY CORPORATION,
AS THE BORROWER,

MUFG UNION BANK, N.A.,
AS ADMINISTRATIVE AGENT,




AND


THE LENDERS
PARTY HERETO



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of February 1, 2019, is among Chesapeake Energy Corporation, an
Oklahoma corporation (the “Borrower”), each of the undersigned guarantors (the
“Guarantors”), each Lender (as defined below) party hereto, and MUFG Union Bank,
N.A., as administrative agent for the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”).
RECITALS
A.The Borrower, the Administrative Agent and the banks and other financial
institutions from time to time party thereto (together with their respective
successors and assigns in such capacity, each a “Lender”) have entered into that
certain Amended and Restated Credit Agreement dated as of September 12, 2018 (as
amended, restated, modified and supplemented from time to time, the “Credit
Agreement”).
B.The Borrower gives notice to the Administrative Agent that three of the
Borrower’s Subsidiaries, Coleburn Inc., a Delaware corporation (“Merger Sub”),
Brazos Valley Longhorn, L.L.C., a Delaware limited liability company (“WildHorse
LLC”), and Brazos Valley Longhorn Finance Corp., a Delaware corporation
(“WildHorse Co-Issuer” and collectively with Merger Sub and WildHorse LLC,
“Wildhorse”), together with the other Subsidiaries of WildHorse LLC set forth on
Appendix I hereto after giving effect to the WildHorse Mergers, are hereby
designated as Unrestricted Subsidiaries (the “Designated Unrestricted
Subsidiaries”).
C.The Borrower confirms that, after giving effect to the designations of each of
the Designated Unrestricted Subsidiaries as an Unrestricted Subsidiary, (i) no
Event of Default shall have occurred and be continuing, (ii) the Borrower is in
compliance with the Financial Performance Covenants on a Pro Forma Basis, (iii)
each of such Designated Unrestricted Subsidiaries is in compliance with Section
9.8(c) of the Credit Agreement, (iv) the Borrower is in compliance with Section
10.5 of the Credit Agreement, and (v) no such Unrestricted Subsidiary is a
“restricted subsidiary” under, or guarantor of, the Indentures or any Permitted
Additional Debt. In reliance on the foregoing confirmation and the designation
of each of the Designated Unrestricted Subsidiaries as an Unrestricted
Subsidiary, the Administrative Agent and the Lenders party hereto hereby confirm
that (x) none of the Designated Unrestricted Subsidiaries or any of their
respective Subsidiaries, now or hereafter existing (for the avoidance of doubt,
WildHorse Co-Issuer is a Subsidiary of WildHorse LLC before and after giving
effect to the WildHorse Mergers and the other Subsidiaries of WildHorse LLC,
after giving effect to the WildHorse Mergers, are set forth on Appendix I
hereto), is required by Section 9.9 of the Credit Agreement to become a
Guarantor and (y) the Stock and Stock Equivalents issued by Merger Sub,
WildHorse LLC, WildHorse Co-Issuer and their respective Subsidiaries, now or
hereafter existing, are Excluded Stock.
D.The Borrower, Merger Sub and WildHorse Resource Development Corp. (“WildHorse
Corp.”) are parties to that certain Agreement and Plan of Merger dated as of
October 29, 2018 (as amended or supplemented, the “WildHorse Merger Agreement”).







--------------------------------------------------------------------------------





Contemporaneously with the effectiveness of this Amendment, (1) WildHorse Corp.
will merge into Merger Sub, with WildHorse Corp. as the survivor, whereupon
WildHorse Corp. will merge into WildHorse LLC, with WildHorse LLC as the
survivor, (such mergers are collectively referred to herein as the “WildHorse
Mergers”), (2) WildHorse LLC, as successor to WildHorse Corp., will become
obligated as the borrower under that certain Credit Agreement (as amended,
restated, modified and supplemented from time to time, the “WildHorse Revolver”)
dated as of December 19, 2016 with the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent for such lenders, and (3)
WildHorse LLC and WildHorse Co-Issuer will assume all of the obligations of
WildHorse Corp. under that certain Indenture (as amended, restated, modified and
supplemented from time to time, the “WildHorse Indenture”) dated as of February
1, 2017 among WildHorse Corp., the guarantors party thereto and U.S. Bank
National Association, as trustee.
E.The Borrower has requested, and the Majority Lenders have agreed, to amend
certain provisions of the Credit Agreement on the terms and conditions set forth
herein to (a) provide an explicit procedure for an Unrestricted Subsidiary to
become a Restricted Subsidiary, (b) allow certain Investments to be made in
WildHorse LLC, and (c) otherwise amend the Credit Agreement as provided in this
Amendment.
F.NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.     Definitions. Each capitalized term which is defined in the Credit
Agreement but which is not defined in this Amendment, shall have the meaning
assigned to such term in the Credit Agreement. Unless otherwise indicated, all
section references in this Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.1. The following defined terms are hereby added
to Section 1.1 in appropriate alphabetical order to read as follows:
“Merger Sub” means Coleburn Inc., a Delaware corporation.
“Permitted WildHorse Investment” means cash Investments (in addition to those
permitted by Section 10.5(d)) by the Borrower in WildHorse LLC for so long as
WildHorse LLC is an Unrestricted Subsidiary, not to exceed $405,000,000 and
immediately after giving effect to such Investment, the Borrower shall be in
compliance with the Financial Performance Covenants on a Pro Forma Basis.
“WildHorse” means at any time, collectively, such of Merger Sub, WildHorse LLC,
and WildHorse Co-Issuer as then exists.
“WildHorse Co-Issuer” means Brazos Valley Longhorn Finance Corp., a Delaware
corporation.


2

--------------------------------------------------------------------------------





“WildHorse Corp.” means WildHorse Resource Development Corporation, a Delaware
corporation.
“WildHorse LLC” means Brazos Valley Longhorn, L.L.C., a Delaware limited
liability company.
2.2    Amendment of Section 9.8. There is hereby added to Section 9.8 a new
Section 9.8(d), which shall read in its entirety as follows:
(d)    The Borrower may redesignate by written notification thereof to the
Administrative Agent, any Unrestricted Subsidiary as a Restricted Subsidiary if
immediately after giving effect to such redesignation (i) no Event of Default
shall have occurred and be continuing, (ii) the Borrower shall be in compliance
with the Financial Performance Covenants on a Pro Forma Basis and (iii) the
Borrower and such Subsidiary shall be in compliance with Section 9.9. The
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence, at the time of such redesignation, of any Investment,
Indebtedness and Liens of such Subsidiary; upon such redesignation, the amount
of any Investment in such Unrestricted Subsidiary made in reliance on Section
10.5(q) shall be deemed not to have been so made, and thus available (to the
extent, together with other Investments (measured as provided therein) made in
reliance on Section 10.5(q), not in excess of 15% of the then-existing Adjusted
Consolidated Net Tangible Assets) for Investment by the Borrower in accordance
with Section 10.5(q).
2.3    Amendment of Section 10.3(b). Section 10.3(b) is hereby amended to
replace the first reference to “Guarantor” therein with “Restricted Subsidiary”.
2.4    Amendment of Section 10.4(a)(xi). Section 10.4(a)(xi) is hereby amended
to read in its entirety as follows:  
(xi)    the unwinding, terminating and/or offsetting of any Hedge Agreement will
be permitted (subject to the terms of Section 2.14(h)); but no later than one
Business Day after the date of consummation of any unwinding, terminating and/or
offsetting of any Scheduled Hedge Agreement, the Borrower shall provide notice
to the Administrative Agent of such unwinding, terminating and/or offsetting of
such Scheduled Hedge Agreement and the Borrowing Base shall be adjusted in
accordance with the provisions of Section 2.14(h); provided, that to the extent
that the Borrower is notified by the Administrative Agent that a Borrowing Base
Deficiency could result from an adjustment to the Borrowing Base resulting from
such unwinding, terminating and/or offsetting of any Scheduled Hedge Agreement,
after the consummation of such unwinding, terminating and/or offsetting of such
Scheduled Hedge Agreement, the Borrower shall have received net cash proceeds,
or shall have cash on hand, sufficient to eliminate any such potential Borrowing
Base Deficiency;


3

--------------------------------------------------------------------------------





2.5    Amendment of Section 10.5.
(a)    Section 10.5 is here by amended by replacing subparagraph numbers (b)
through (r) with subparagraph numbers (a) through (q) such that subparagraph (b)
is subparagraph (a) and subparagraph (c) is subparagraph (b), etc.
(b)    There is hereby added to Section 10.5 a new Section 10.5(r) following
Section 10.5(q), which shall read in its entirety as follows:
(r)    the Permitted WildHorse Investment.
2.6    Amendment of Article X. There is hereby added to Article X a new
Section 10.16 following Section 10.15, which shall read in its entirety as
follows:
10.16.    WildHorse LLC. The Borrower will not own, directly or indirectly, less
than 100% of the Equity Interests of WildHorse LLC for so long as it is
designated as an Unrestricted Subsidiary.
Section 3.    Effectiveness. This Amendment shall become effective on the date
on which each of the conditions set forth in this Section is satisfied (the
“Effective Date”):
3.1    The Administrative Agent shall have received evidence that the WildHorse
Mergers have occurred.
3.2    The Administrative Agent shall have received duly executed counterparts
(in such number as may be requested by the Administrative Agent) of this
Amendment from (a) the Borrower, (b) each Guarantor, (c) the Administrative
Agent, and (d) Lenders constituting at least the Majority Lenders.
3.3    The Administrative Agent shall have received a duly executed copy of that
certain Sixth Amendment to Credit Agreement, dated as of February 1, 2019, among
WildHorse LLC (as successor by merger to WildHorse Corp.), the guarantors party
thereto, the lenders party thereto, and Wells Fargo Bank, National Association,
as administrative agent for such lenders.
3.4    No Default or Event of Default shall have occurred and be continuing as
of the date hereof, immediately before and after giving effect to the terms of
this Amendment.
3.5    All representations and warranties made by any Credit Party in the Credit
Agreement or in the other Credit Documents are, to the knowledge of an
Authorized Officer of the Borrower, true and correct in all material respects
(unless such representations and warranties are already qualified by materiality
or Material Adverse Effect, in which case they are true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representations and warranties are already qualified by
materiality or Material Adverse Effect, in which case they are true and correct
in all respects) as of such earlier date).


4

--------------------------------------------------------------------------------





3.6    The Administrative Agent shall have received a certificate of the
Borrower, dated as of the effective date of the WildHorse Mergers, substantially
in the form of Exhibit C to the Credit Agreement.
3.7    The Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower certifying that the WildHorse Mergers have
occurred or are concurrently occurring in accordance with the terms of the
WildHorse Merger Agreement (with all of the material conditions precedent
thereto having been satisfied in all material respects by the parties thereto).
3.8    As of the effective date of the WildHorse Mergers, the Borrower shall be
in compliance, on a Pro Forma Basis, with the Financial Performance Covenants.
3.9    All fees required to be paid pursuant to Section 13.5 to the extent
invoiced at least three Business Days before the Effective Date (except as
otherwise reasonably agreed by the Borrower) shall have been or will be
substantially simultaneously paid.
3.10    The Administrative Agent and the Lenders shall have received all
documentation and other information (including Beneficial Ownership
Certifications) about WildHorse as shall have been reasonably requested in
writing by the Administrative Agent or such Lenders at least seven calendar days
before the Effective Date and as is mutually agreed to be required by U.S.
regulatory authorities under applicable “know your customer,” beneficial
ownership and anti-money laundering rules and regulations, and Beneficial
Ownership Regulation, including the Patriot Act and if WildHorse qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in respect of the Borrower, in each case, that has been
requested in writing by the Administrative Agent or any Lender not less than ten
Business Days before the Effective Date.
Section 4.    Miscellaneous.
4.1    The Borrower represents and warrants to the Lenders that, after giving
effect to the designations of each of the Designated Unrestricted Subsidiaries
as an Unrestricted Subsidiary, (i) no Event of Default shall have occurred and
be continuing, (ii) the Borrower is in compliance with the Financial Performance
Covenants on a Pro Forma Basis, (iii) each of such Designated Unrestricted
Subsidiaries is in compliance with Section 9.8(c) of the Credit Agreement, (iv)
the Borrower is in compliance with Section 10.5 of the Credit Agreement, and (v)
no such Unrestricted Subsidiary is a “restricted subsidiary” under, or guarantor
of, the Indentures or any Permitted Additional Debt.
4.2    (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each other
Credit Document to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended or otherwise modified by this Amendment; (b) the
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Lenders under any
of the Credit Documents,


5

--------------------------------------------------------------------------------





nor constitute a waiver of any provision of any of the Credit Documents; (c)
this Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart; and (d)
delivery of an executed counterpart of a signature page to this Amendment by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.
4.3    Neither the execution by the Administrative Agent or the Lenders of this
Amendment, nor any other act or omission by the Administrative Agent or the
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any defaults which may exist or which
may occur in the future under the Credit Agreement and/or the other Credit
Documents, or any future defaults of the same provision waived hereunder
(collectively “Violations”). Similarly, nothing contained in this Amendment
shall directly or indirectly in any way whatsoever either: (a) impair, prejudice
or otherwise adversely affect the Administrative Agent’s or the Lenders’ right
at any time to exercise any right, privilege or remedy in connection with the
Credit Documents with respect to any Violations; (b) amend or alter any
provision of the Credit Agreement, the other Credit Documents, or any other
contract or instrument; or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Credit Documents, or any other contract or instrument. Nothing in this letter
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Violations.
4.4    The Borrower and each Guarantor hereby (a) acknowledges the terms of this
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Credit Document to which
it is a party and agrees that each Credit Document to which it is a party
remains in full force and effect, except as expressly amended or modified
hereby; and (c) represents and warrants to the Lenders that as of the Effective
Date, after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Credit Document to which it is
a party are true and correct in all material respects (unless already qualified
by materiality in which case such applicable representation and warranty shall
be true and correct), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) as of such
specified earlier date, and (ii) no Default or Event of Default has occurred and
is continuing.
4.5    This Amendment is a Credit Document as defined and described in the
Credit Agreement and all of the terms and provisions of the Credit Agreement
relating to Credit Documents shall apply hereto.
4.6    THE CREDIT DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


6

--------------------------------------------------------------------------------





4.7    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
[Signature Pages Follow]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.
 
 
 
 
BORROWER:
CHESAPEAKE ENERGY CORPORATION
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer
 
 
 
 
GUARANTORS:
CHESAPEAKE LOUISIANA, L.P.
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer
 
 
 
 
 
 
 
 
 
EMPRESS LOUISIANA PROPERTIES, L.P.
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer






--------------------------------------------------------------------------------





 
CHESAPEAKE EXPLORATION, L.L.C.
CHESAPEAKE APPALACHIA, L.L.C.
CHESAPEAKE E&P HOLDING, L.L.C. (formerly known as Chesapeake E&P Holding
Corporation)
CHESAPEAKE ENERGY LOUISIANA CORPORATION
CHESAPEAKE NG VENTURES CORPORATION
CHK ENERGY HOLDINGS, INC.
SPARKS DRIVE SWD, INC.
WINTER MOON ENERGY CORPORATION
CHESAPEAKE AEZ EXPLORATION, L.L.C.
CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.
CHESAPEAKE ENERGY MARKETING, L.L.C.
CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.
CHESAPEAKE OPERATING, L.L.C.,
CHESAPEAKE PLAINS, LLC
CHESAPEAKE PLAZA, L.L.C.
CHESAPEAKE ROYALTY, L.L.C.
CHESAPEAKE VRT, L.L.C.
CHK UTICA, L.L.C.
COMPASS MANUFACTURING, L.L.C.
EMLP, L.L.C.
EMPRESS, L.L.C.
GSF, L.L.C.
MC LOUISIANA MINERALS, L.L.C.
MC MINERAL COMPANY, L.L.C.
MIDCON COMPRESSION, L.L.C.
NOMAC SERVICES, L.L.C.
NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C.
CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.,
each as a Guarantor
 
 
 
 
 
By:
 
/s/ Erik S. Fares
 
Name:
 
Erik S. Fares
 
Title:
 
Vice President and Treasurer






--------------------------------------------------------------------------------





 
 
 
 
 
MUFG UNION BANK, N.A., as Administrative Agent, Co-Syndication Agent, Letter of
Credit Issuer, Swingline Lender and Lender
 
 
 
 
By:
 
/s/ Kevin Sparks
 
Name:
 
Kevin Sparks
 
Title:
 
Director



 
 
 
 
 
MUFG BANK, LTD., as Lender
 
 
 
 
By:
 
/s/ Kevin Sparks
 
Name:
 
Kevin Sparks
 
Title:
 
Director






--------------------------------------------------------------------------------





 
 
 
 
 
WELLS FARGO BANK NATIONAL ASSOCIATION, as Lender
 
 
 
 
By:
 
/s/ John Mammen
 
Name:
 
John Mammen
 
Title:
 
Director



 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Lender
 
 
 
 
By:
 
/s/ Debra Hrelja
 
Name:
 
Debra Hrelja
 
Title:
 
Vice President



 
 
 
 
 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
By:
 
/s/ Greg M. Hall
 
Name:
 
Greg M. Hall
 
Title:
 
Vice President



 
 
 
 
 
BMO HARRIS BANK N.A., as Lender
 
 
 
 
By:
 
/s/ Gumaro Tijerina
 
Name:
 
Gumaro Tijerina
 
Title:
 
Managing Director



 
 
 
 
 
CITICORP NORTH AMERICA, INC., as Letter of Credit Issuer and Lender
 
 
 
 
By:
 
/s/ Todd Mogil
 
Name:
 
Todd Mogil
 
Title:
 
Vice President








--------------------------------------------------------------------------------





 
 
 
 
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Letter of Credit Issuer and
Lender
 
 
 
 
By:
 
/s/ Parker Laville
 
Name:
 
Parker Lavlle
 
Title:
 
Managing Director
 
 
 
 
 
By:
 
/s/ Michael Willis
 
Name:
 
Michael Willis
 
Title:
 
Managing Director



 
 
 
 
 
MIZUHO BANK, LTD., AS LETTER OF CREDIT ISSUER, as Letter of Credit Issuer and
Lender
 
 
 
 
By:
 
/s/ Donna DeMagistris
 
Name:
 
Donna DeMagistris
 
Title:
 
Authorized Signatory



 
 
 
 
 
ROYAL BANK OF CANADA, as Letter of Credit Issuer and Lender
 
 
 
 
By:
 
/s/ Kristan Spivey
 
Name:
 
Kristan Spivey
 
Title:
 
Authorized Signatory



 
 
 
 
 
ABN AMRO CAPITAL USA LLC, as Letter of Credit Issuer and Lender
 
 
 
 
By:
 
/s/ Darrell Holley
 
Name:
 
Darrell Holley
 
Title:
 
Managing Director
 
 
 
 
 
By:
 
/s/ Scott Myatt
 
Name:
 
Scott Myatt
 
Title:
 
Executive Director






--------------------------------------------------------------------------------





 
 
 
 
 
DNB CAPITAL LLC, as Lender
 
 
 
 
By:
 
/s/ Robert Dupree
 
Name:
 
Robert Dupree
 
Title:
 
Senior Vice President
 
 
 
 
 
By:
 
/s/ Einar Gulstad
 
Name:
 
Einar Gulstad
 
Title:
 
Senior Vice President



 
 
 
 
 
EXPORT DEVELOPMENT CANADA, as Lender
 
 
 
 
By:
 
/s/ Trevor Mulligan
 
Name:
 
Trevor Mulligan
 
Title:
 
Financing Manager
 
 
 
 
 
By:
 
/s/ Michael Lambe
 
Name:
 
Michael Lamb
 
Title:
 
Financing Manager



 
 
 
 
 
GOLDMAN SACHS BANK USA, as Lender
 
 
 
 
By:
 
/s/ Mahesh Mohan
 
Name:
 
Mahesh Mohan
 
Title:
 
Authorized Signatory



 
 
 
 
 
MORGAN STANLEY BANK, N.A., as Lender
 
 
 
 
By:
 
/s/ Kevin Newman
 
Name:
 
Kevin Newman
 
Title:
 
Authorized Signatory








--------------------------------------------------------------------------------





 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING, INC., AS LENDER
 
 
 
 
By:
 
/s/ Kevin Newman
 
Name:
 
Kevin Newman
 
Title:
 
Vice President



 
 
 
 
 
NATIXIS, NEW YORK BRANCH, as Lender
 
 
 
 
By:
 
/s/ Vikram Nath
 
Name:
 
Vikram Nath
 
Title:
 
Director
 
 
 
 
 
By:
 
/s/ Brian O'Keefe
 
Name:
 
Brian O'Keefe
 
Title:
 
Vice President






--------------------------------------------------------------------------------








APPENDIX I


OTHER SUBSIDIARIES OF
BRAZOS VALLEY LONGHORN, L.L.C.
after giving effect to the
WildHorse Mergers




WILDHORSE RESOURCES II, LLC, a Delaware limited liability company
ESQUISTO RESOURCES II, LLC, a Texas limited liability company
WHE ACQCO., LLC, a Delaware limited liability company
WHR EAGLE FORD LLC, a Delaware limited liability company
BURLESON SAND LLC, a Delaware limited liability company
WHCC INFRASTRUCTURE LLC, a Delaware limited liability company
WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC, a Delaware limited liability
company
PETROMAX E&P BURLESON, LLC, a Texas limited liability company
BURLESON WATER RESOURCES, LLC, a Texas limited liability company


Appendix I